t c memo united_states tax_court bharat i patel and vibha b patel petitioners v commissioner of internal revenue respondent docket no filed date jon j jensen for petitioners melissa j hedtke trent usitalo and blaine holiday for respondent memorandum findings_of_fact and opinion haines judge bharat i patel mr patel and vibha b patel mrs patel petitioned the court for redetermination of the following deficiencies in federal_income_tax and penalties year deficiency dollar_figure big_number big_number penalties sec_6663 sec_6662 dollar_figure dollar_figure big_number big_number big_number big_number the issues for decision after concessions are whether the statute_of_limitations under sec_6501 bars the issuance of the notice_of_deficiency whether petitioners failed to report gross_receipts of dollar_figure in and dollar_figure in whether petitioners failed to report on their schedule e supplemental income and loss income of dollar_figure whether petitioners overstated their expenses in and whether petitioners are entitled to deductions for self-employed health insurance greater than dollar_figure dollar_figure and dollar_figure for and respectively whether petitioners are liable for fraud penalties under sec_6663 and whether petitioners are liable for accuracy-related_penalties under sec_6662 for all purposes hereafter the years at issue shall refer to and findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the supplemental stipulation of facts together with the attached exhibits are incorporated 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar herein by this reference at the time petitioners filed their petition they resided in north dakota petitioners are husband and wife mr patel moved to the united_states from india in at the age of mrs patel moved from india to join him in petitioners have owned and managed hotels or motels in the united_states since petitioners filed joint federal_income_tax returns for the years at issue in a civil audit of petitioners’ return was initiated and later expanded to include their and returns in petitioners’ returns for the years at issue were referred for criminal investigation on date mr patel was convicted of income_tax fraud under sec_7206 for on date respondent sent petitioners a notice_of_deficiency for the years at issue petitioners filed a timely petition with this court and a trial was held on date in st paul minnesota on date as a result of evidence presented at trial the court granted respondent’s motion for leave to amend his answer to increase the deficiency by dollar_figure for a total deficiency of dollar_figure and to increase the fraud_penalty under sec_6663 by dollar_figure for a total fraud_penalty of dollar_figure i petitioners’ motel business a motel business petitioners owned three motels during the years at issue budget inn in dickinson north dakota budget inn super motel in glendive montana s8 glendive and super motel in dickinson north dakota s8 dickinson s8 glendive and s8 dickinson s8 motels were operated as sole proprietorships and petitioners reported income and expenses related to the s8 motels on their schedules c profit or loss from business budget inn was operated as an s_corporation petitioners also held a partnership_interest in bisk bk partnership l l p and bi sk partnership l l p the partnerships during the years at issue bisk bk partnership l l p owned and operated super motel in willmar minnesota while bi sk partnership l l p owned and operated super motel in winona minnesota the partnership motels the partnerships were owned by petitioners and mr patel’s relatives dr b k patel and dr s k patel b record keeping petitioners performed the bookkeeping for the s8 motels and budget inn themselves during the years at issue petitioners were also in charge of accounting record keeping and management including the hiring and firing of motel personnel at the s8 motels and budget inn mr patel instructed the manager of s8 glendive on how to run a motel the manager of s8 glendive who had previous experience managing other hotels believed mr patel was a competent and knowledgeable manager petitioners received the business bank account statements for the s8 motels budget inn and the partnership motels during the years at issue bank statements checks and deposit tickets for s8 glendive were mailed directly to petitioners in dickinson north dakota each day during the years at issue petitioners received the daily reports for the s8 motels budget inn and the partnership motels the daily reports for each of the s8 motels showed which rooms were rented out the amount received for each room the type of payment received the amount of tax charged daily video income and miscellaneous charges such as telephone and fax fees petitioners reconciled the daily reports for each of their five motels to the corresponding business bank statements during the years at issue mr patel discussed the daily reports with petitioners’ night auditor on several occasions mr patel explained to the night auditor how to calculate the room tax petitioners paid the bills for each of the s8 motels budget inn and each of the partnership motels during the years at issue petitioners maintained a separate check register or check listing for each of the s8 motels budget inn and each of the partnership motels during the years at issue c video rental business petitioners operated a video rental business out of s8 glendive called movies to go during the years at issue petitioners kept roughly big_number videos to rent or sell to hotel guests and the general_public customers desiring to rent videos from movies to go would fill out a rental agreement set up an account and pay a rental fee video rental fees were not included in the s8 glendive room rental bill and guests paid for video rentals separately video rental and sale information was entered into a separate computer at s8 glendive that was used only for video rentals petitioners used this computer to compile daily and monthly video rental summaries showing daily and monthly video sales and rentals at s8 glendive the s8 glendive video rental agreements were cross-checked each day with the computer- generated daily video rental summaries the night auditor for s8 glendive added up the income from video rentals and video sales and recorded that amount on the bottom of each s8 glendive daily video rental summary for the years at issue at the end of each month during the years at issue the daily video rental summaries were attached to the monthly video rental summaries and given to petitioners a copy of the s8 glendive daily report was also faxed to petitioners each day and the original daily reports were mailed to petitioners each month d vending income petitioners received income from vending machines at s8 glendive during the years at issue income from vending machines was not recorded on the s8 glendive daily reports during the years at issue however the daily reports for s8 glendive show income from the sale of coffee which was not sold from a vending machine e bank accounts and bank records petitioners owned and maintained a personal checking account as well as a personal savings account during the years at issue petitioners paid some of their personal expenses from their personal checking account petitioners had a separate business bank account for each of the five motels that they owned or in which they had an interest petitioners maintained a business checking account at the american state bank trust in dickinson north dakota in the name super motel c o budget inn of dickinson s8 dickinson account during the years at issue petitioners maintained a business checking account at the firstwest bank now stockman bank in the name super motel of glendive s8 glendive account during the years at issue petitioners maintained a checking account at american state bank trust in the name budget inn of dickinson inc budget inn account in ii petitioners’ returns and recalculation a personal returns larry robinson c p a mr robinson prepared petitioners’ individual income_tax returns and the forms 1120s u s income_tax return for an s_corporation for budget inn for the years at issue when petitioners hired mr robinson they told him that all of their business income was deposited into their business accounts and that all business_expenses were paid_by check mr patel prepared yearend income expense summary sheets summary sheets for budget inn and the s8 motels mr patel prepared the summary sheets from bank statements and check registers however he would also insert personal expenses such as the purchase of cars or gold bullion on the summary sheets under business_expenses related to the operation of the s8 motels petitioners provided mr robinson with summary sheets for the s8 motels and budget inn to use in the preparation of petitioners’ personal income_tax returns for the years at issue mr patel told mr robinson that the summary sheets for the s8 motels and budget inn for the years at issue were a recap of his bank statements and check listings he did not inform mr robinson that he had inserted personal expenses on the summary sheets mr robinson transferred all of the totals set forth on the summary sheets for the s8 motels and budget inn for the years at issue to petitioners’ returns either as single figures or as combinations of figures with the exception of payroll information and a record of interest_paid on bank notes the only information provided to mr robinson regarding schedule c income and expenses during the years at issue was listed on the summary sheets petitioners did not provide mr robinson with the daily reports for their s8 motels or for budget inn mr robinson did not recalculate the amounts listed on the summary sheet for the s8 motels when he prepared petitioners’ form_1040 u s individual_income_tax_return mr robinson did not prepare balance sheets transaction details or profit and loss statements for the s8 motels or for budget inn until he recalculated petitioners’ tax_liability in for each of the years at issue petitioners reported a loss on their s8 dickinson schedule c for and petitioners reported losses on their s8 glendive schedules c b the partnership returns petitioners were responsible for having the tax returns for the partnerships prepared during the years at issue these tax returns were prepared by mr robinson for preparation of these tax returns petitioners provided mr robinson with bank statements and check registers listing disbursements for each of the partnership motels mr robinson reconciled the bank statements and prepared yearend summaries yearend balance sheets and yearend profit and loss statements for the partnerships during the years at issue petitioners did not provide mr robinson with summary sheets for the partnership motels to use in the preparation of the returns petitioners reported a profit from each of their partnership motels on their schedule e for each of the years at issue c petitioners’ recalculation of their tax_liabilities in in response to the criminal investigation petitioners requested that mr robinson recalculate their income_tax liabilities for the years at issue for each of the years at issue profit or loss was reported by petitioners on their schedules c and recalculated by mr robinson as follows year s8 glendive s8 dickinson reported recalculated dollar_figure big_number dollar_figure big_number reported dollar_figure recalculated big_number dollar_figure big_number reported recalculated dollar_figure big_number dollar_figure big_number mr robinson determined that petitioners failed to report percent percent and percent of their taxable_income in and respectively mr robinson recalculated petitioners’ income_tax liabilities by obtaining the bank statements the check registers and the reconciliation check listings for each s8 motel and entered the information into quick books software mr robinson then reviewed the recap with petitioners and removed any items from the check listings that were questionable mr robinson also removed items from business_expenses that were confirmed to be personal mr robinson estimated all credit card processing fees in his recalculation and did not require petitioners to substantiate any of their expenses after mr robinson recalculated their income_tax liabilities petitioners sent payments to the internal_revenue_service irs for and in the amounts of dollar_figure dollar_figure and dollar_figure respectively iii unreported income petitioners understated their adjusted_gross_income in and by percent percent and big_number percent respectively for the years at issue schedule c gross_receipts for the s8 motels reported on petitioners’ returns the corrected amounts of gross_receipts as determined by petitioners the corrected amounts of gross_receipts as determined by respondent and respondent’s adjustments to originally reported gross_receipts are set out below super of glendive schedule c gross_receipts year per return corrected per petitioners corrected per respondent’s respondent adjustment dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number super of dickinson schedule c gross_receipts year per return corrected per petitioners corrected per respondent’s respondent adjustment dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number the following gross_receipts were reported on petitioners’ schedules c recorded on the daily reports for petitioners’ s8 motels and recalculated by petitioners for each of the years at issue s8 glendive s8 dickinson dollar_figure dollar_figure total gross_receipts per return gross_receipts per daily reports room rental tax telephone miscellaneous videos total gross_receipts per daily reports total gross_receipts per petitioners’ recalculation big_number big_number big_number big_number big_number big_number big_number big_number ---- -0- big_number big_number s8 glendive s8 dickinson total gross_receipts per return gross_receipts per daily reports room rental tax telephone miscellaneous videos total gross_receipts per daily reports total gross_receipts per petitioners’ recalculation big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number ---- big_number big_number -0- big_number big_number s8 glendive s8 dickinson dollar_figure dollar_figure total gross_receipts per return gross_receipts per daily reports room rental tax telephone miscellaneous videos total gross_receipts per daily reports total gross_receipts per petitioners’ recalculation big_number big_number big_number big_number ---- big_number -0- big_number big_number big_number big_number big_number big_number a schedule c income from s8 glendive respondent calculated petitioners’ unreported gross_receipts from s8 glendive in by taking the total gross_receipts shown on the s8 glendive daily reports adding unreported income from vending machines in the motel and adding a small amount of room tax respondent estimated income from vending machines at s8 glendive by using a 100-percent markup on vending items for total vending income of dollar_figure in respondent then subtracted dollar_figure in vending income already reported and estimated that petitioners failed to report vending income in of dollar_figure b schedule c income from s8 glendive petitioners made total deposits into their s8 dickinson account in of dollar_figure consisting of dollar_figure of nontaxable deposits and dollar_figure of taxable deposits during western geco f k a geco-prakla or stc geco- prakla paid petitioners dollar_figure by check for crew accommodations at s8 glendive western geco was an oil_and_gas exploration firm with a crew of based at s8 glendive during petitioners deposited dollar_figure in payments from western geco into their s8 glendive account in however petitioners failed to deposit dollar_figure in income from western geco into their s8 glendive account in c schedule e income from budget inn petitioners reported gross_receipts on their budget inn schedule e of dollar_figure petitioners made total deposits into their budget inn account in of dollar_figure consisting of dollar_figure of nontaxable deposits and taxable deposits of dollar_figure petitioners failed to report gross_receipts of dollar_figure from budget inn on their schedule e petitioners also failed to substantiate dollar_figure in expenses claimed on their form_1120s for budget inn iv overstated schedule c expenses petitioners concede that they overstated their schedule c expenses for each of the years at issue in the following amounts schedule c overstated schedule c expenses s8 glendive s8 dickinson total dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number respondent determined that petitioners overstated their schedule c expenses for each of the years at issue in the following amounts schedule c overstated schedule c expenses s8 glendive s8 dickinson total dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number for each of the years at issue petitioners concede they improperly deducted personal expenses as schedule c business_expenses neither petitioners nor their partners deducted personal expenses as business_expenses on their partnership returns for the years at issue a expenses petitioners improperly deducted the following personal expenses as business_expenses under the following categories on their s8 motels schedules c expense amount deducted as schedule c big_number personal home mortgage payments dollar_figure personal medical_expenses medical insurance premiums family trip to india big_number car lease payments big_number personal health insurance premium sec_452 family trip to india auto personal homeowner’s insurance premiums big_number ¹ ¹ ¹ ¹ rent s8 glendive s8 glendive s8 glendive s8 glendive s8 glendive insurance s8 dickinson ¹ ¹ s8 dickinson s8 dickinson ¹the schedule c category under which this personal_expense was deducted is undetermined on date petitioners took out a dollar_figure home mortgage loan on their personal_residence located pincite 15th ave west dickinson north dakota with liberty bank and trust in and automatic monthly debits of dollar_figure were taken out of the s8 glendive account and applied to petitioners’ home mortgage loan on date petitioners paid their home mortgage loan in full by making a payment of dollar_figure out of their s8 glendive account petitioners did not deduct the dollar_figure home mortgage payment as a business_expense on their s8 glendive schedule c however petitioners deducted all of the other personal home mortgage payments that they made during and as business_expenses on their s8 glendive schedules c petitioners’ personal health insurance was provided by golden rule insurance co golden rule on date mr patel signed a personal health insurance certification with golden rule stating that he understood that the golden rule coverage for which he was applying was personal health insurance and could not be used by any employer to provide for any employee mr patel also certified that he would not treat the policy as part of any employer-provided health insurance plan for any purpose including tax purposes nevertheless mr patel paid the golden rule premiums with business checks out of the s8 dickinson account petitioners then deducted the premiums as a business_expense in each of the years at issue b expenses petitioners improperly deducted the following personal expenses as business_expenses under the following categories on their s8 motels schedules c expense amount deducted as schedule c big_number utilities s8 glendive big_number personal home mortgage payments dollar_figure home mortgage interest payments big_number family trip to india gold bullion purchase personal health insurance premiums personal auto insurance home owner’s insurance on personal_residence big_number life_insurance big_number family trip to india big_number car lease payments big_number big_number rent rent s8 glendive s8 glendive travel s8 glendive insurance s8 dickinson insurance s8 dickinson insurance s8 dickinson travel s8 dickinson car expense s8 dickinson petitioners deducted the home mortgage interest payment on their personal return schedule a itemized_deductions as well as on their s8 glendive schedule c under rent petitioners subclassified the gold bullion purchase as a garbage expense on the s8 glendive summary sheet they provided to mr robinson petitioners also overstated their insurance expenses by dollar_figure and their super motels royalty payments by dollar_figure on their s8 dickinson summary sheet c expenses petitioners overstated the following expense categories on the summary sheets that they prepared and provided to mr robinson for use in the preparation of their s8 glendive schedule c expense amount per addition of figures on summary sheet total set forth on summary sheet per return overstated amount dollar_figure credit card office supplies big_number electric water big_number breakfast supplies super motel royalties big_number big_number dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number petitioners improperly deducted personal expenses as business_expenses under the following categories on their s8 motels schedules c expense amount deducted as schedule c dollar_figure travel expense s8 glendive big_number insurance s8 glendive diamond jewelry life_insurance personal medical_expenses big_number guest supplies s8 glendive jewelry big_number guest supplies s8 glendive payment to relatives big_number laundry supplies s8 dickinson orthodontic expenses s8 dickinson personal health auto homeowner’s insurance jewelry s8 dickinson big_number office supplies s8 dickinson big_number insurance big_number insurance v matters pertaining to fraud a vehicles on date petitioners purchased a dodge grand caravan for dollar_figure mr patel received a trade-in allowance of dollar_figure for a mazda and paid the remainder of the purchase_price in full with a cashier’s check from his personal savings account at norwest bank in the amount of dollar_figure on date petitioners purchased a mercedes benz sec_420 for dollar_figure mr patel made a dollar_figure downpayment on the mercedes through his discover credit card and received a trade-in allowance of dollar_figure on a mazda petitioners paid the remainder of the purchase_price in full with a check in the amount of dollar_figure neither the check register for s8 glendive nor the check register for s8 dickinson reflects a payment for dollar_figure in date or a payment for dollar_figure in date on date petitioners also purchased a ford pickup truck for dollar_figure b false statements on date mr patel and mr robinson met with revenue_agent karen dassinger ms dassinger at that meeting mr patel falsely told ms dassinger that he had never visited the local irs office in dickinson north dakota mr patel was familiar with the irs agents who worked in the irs office in dickinson north dakota because he had been to the office several times to get answers to tax questions mr patel later admitted in private to ms dassinger that he had been to the local irs office but had not wanted mr robinson to know mr patel also falsely told ms dassinger in private that he supplied videos for guests of s8 glendive because there was no cable at s8 glendive cable was available to guests at s8 glendive during the years at issue and petitioners deducted cable expenses on their s8 glendive schedule c in and in a meeting with ms dassinger on date mr patel stated that the only vehicles he owned in were a dodge caravan and a mazda during a meeting with special_agent andrew smith on date mr patel stated that he did not use cash or cashier’s checks to purchase goods for personal_use c criminal case mr patel admitted that for the taxable_year he willfully made and submitted a false tax_return made under penalty of perjury and filed with the irs knowing it to be false in violation of sec_7206 in his plea agreement mr patel admitted that he overstated business_expenses on this form_1040 by classifying personal expenditures such as diamond jewelry gold bullion medical_expenses orthodontic work and house payments as business_expenses i burden_of_proof opinion respondent’s revenue_agent first met with petitioners in after the start of his examination of their and returns because respondent’s examination of petitioners’ returns began before date sec_7491 does not apply see internal_revenue_service restructuring and reform act of publaw_105_206 sec 112_stat_726 respondent’s determinations in the notice_of_deficiency are presumed correct and petitioners bear the burden of proving that respondent’s determinations are incorrect see rule a respondent has the burden_of_proof by clear_and_convincing evidence with respect to his determination of fraud see rule b respondent also has the burden_of_proof with respect to the increased deficiency for the year see rule a ii period of limitations on assessment petitioners contend that the 3-year period of limitations on assessment in sec_6501 expired before respondent issued the notice_of_deficiency and respondent’s assessment is barred respondent argues that the period of limitations in sec_6501 does not apply because petitioners filed false or fraudulent_returns with the intent to evade taxes for the years at issue sec_6501 accordingly our determination of whether the period of limitations expired before the notice_of_deficiency was issued depends on whether petitioners committed fraud in the filing of their and returns the determination of fraud for purposes of sec_6501 is the same as the determination of fraud for purposes of the penalty under sec_6663 116_tc_79 114_tc_533 mr patel’s guilty plea under sec_7206 for intentionally filing a false return does not in itself prove that sec_6501 applies respondent must show that petitioners intended to evade tax for each of the years at issue see 84_tc_636 for federal tax purposes fraud entails intentional wrongdoing with the purpose of evading a tax believed to be owing see neely v commissioner supra pincite in order to show fraud respondent must prove an underpayment exists and petitioners intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes see 94_tc_654 a underpayment_of_tax respondent must first show by clear_and_convincing evidence that petitioners made an underpayment_of_tax in each of the years at issue for and petitioners have conceded that they made underpayments of tax of at least dollar_figure dollar_figure and dollar_figure respectively therefore respondent has satisfied his burden_of_proof for this issue b fraudulent intent because direct evidence of fraud is rarely available fraud may be proved by circumstantial evidence and reasonable inferences from the facts 92_tc_661 courts have developed a nonexclusive list of factors or badges_of_fraud that demonstrate fraudulent intent 99_tc_202 these badges_of_fraud include understating income maintaining inadequate records implausible or inconsistent explanations of behavior concealment of income or assets failing to cooperate with tax authorities engaging in illegal activities an intent to mislead which may be inferred from a pattern of conduct lack of credibility of the taxpayer’s testimony filing false documents failing to file tax returns and dealing in cash id see also 317_us_492 419_f3d_829 8th cir affg tcmemo_2003_332 91_tc_874 although no single factor is necessarily sufficient to establish fraud the combination of a number of factors constitutes persuasive evidence niedringhaus v commissioner supra pincite respondent must prove fraud for each year at issue see id pincite ferguson v commissioner tcmemo_2004_90 petitioners’ behavior with respect to their income shows of the badges_of_fraud as follows petitioners understated their adjusted_gross_income by percent percent and big_number percent in and respectively petitioners maintained inadequate records by failing to substantiate a large portion of their schedule c business_expenses petitioners concealed the true nature of their income and expenses from their return preparer by providing inaccurate summary sheets for their super motels and not providing source documentation petitioners completely omitted their income from video sales and rentals petitioners engaged in a pattern of conduct that indicates an intent to mislead critically petitioners disguised clearly personal items such as medical insurance premiums the purchase of gold bullion and gifts to relatives as business_expenses under categories such as utilities and laundry supplies on their summary sheets petitioners’ explanation for their behavior is implausible and inconsistent mr patel testified that he believed all personal expenses were deductible however petitioners did not deduct major personal items such as mr patel’s purchases of a mercedes and a dodge grand caravan in petitioners also did not deduct personal items as business_expenses on their partnership returns petitioners have failed to fully cooperate with tax authorities mr patel twice lied to respondent’s revenue_agent regarding his income and assets petitioners’ testimony regarding their level of sophistication and ability to comply with the tax laws is not credible petitioners claim that they did not have any significant sophistication with regard to tax matters and attempted to voluntarily comply with the tax law when they learned that they had made errors on their returns we are unconvinced by petitioners’ explanations petitioners kept systematic if incomplete records of their finances and personally compiled the summary sheets which they provided to their return preparer mr patel’s experienced manager believed him to be highly competent with regard to business matters and mr patel visited the local irs office in dickinson on several occasions to receive answers to tax questions petitioners’ assertion of ignorance is not credible petitioners filed a false tax_return for mr patel pleaded guilty under sec_7206 to willfully filing a false tax_return for as a result mr patel is estopped from arguing that he did not willfully file a false return for see wright v commissioner supra pincite although the estoppel is not extended to petitioners’ fraudulent intent to evade tax the factor militates toward a finding of fraud as a result of the number of badges_of_fraud in this case we find that respondent has shown by clear_and_convincing evidence that petitioners filed their and returns with the intent to evade tax therefore the 3-year period of limitations under sec_6501 does not apply to petitioners’ and years and respondent is not barred from assessing any deficiencies in petitioners’ tax for those years iii unreported income if a taxpayer has not maintained business records or its business records are inadequate the commissioner is authorized to reconstruct the taxpayer’s income by any method that in the commissioner’s opinion clearly reflects that taxpayer’s income sec_446 parks v commissioner t c pincite a j concrete pumping inc v commissioner tcmemo_2001_42 the commissioner’s reconstruction need not be exact but it must be reasonable in the light of all the surrounding facts and circumstances a j concrete pumping inc v commissioner supra petitioners bear the burden of proving that respondent’s determinations are erroneous see rule a a gross_receipts respondent determined that petitioners failed to report gross_receipts from s8 dickinson and s8 glendive of dollar_figure and dollar_figure respectively respondent made his determination by totaling the income recorded on petitioners’ daily reports and in the case of s8 glendive combining the income recorded on the daily reports with vending income petitioners argue that respondent erred in using the daily reports to determine gross_receipts because the daily reports do not take into account credit card processing fees that may be deducted by credit card companies before making payment to petitioners petitioners also argue that respondent miscalculated the s8 glendive gross_receipts because income from vending machines was already reflected on the s8 glendive daily reports for the reasons discussed below we disagree with petitioners the amount of a credit card processing fee is not relevant to a determination of petitioners’ schedule c gross_receipts gross_income includes all income from whatever source derived sec_61 it is not necessary that the income be deposited or received so long as the taxpayer has an unfettered right to receive it see 281_us_376 petitioners had an unfettered right to income at the time one of their motel rooms was rented although deductible credit card processing fees would reduce the amount of petitioners’ net schedule c profit or loss they would not affect their gross_receipts petitioners’ proposition that income from vending machines is already reflected on the s8 glendive daily reports is not supported by the record petitioners’ night auditor who prepared the daily reports testified that income from vending machines in the motel was not recorded in the daily reports and we find the auditor’s testimony credible additionally petitioners did not produce a single s8 glendive daily report on which income from vending machines was reported thus petitioners have failed to show that respondent’s calculation of gross_receipts is erroneous or unreasonable under the circumstances b gross_receipts respondent has the burden_of_proof with regard to the tax increase resulting from his amended answer see rule a we find that respondent’s burden has been met through trial testimony and petitioners’ stipulations the burden now shifts to petitioners to show that respondent’s determination is erroneous 29_tc_601 respondent determined that petitioners failed to report s8 glendive gross_receipts of dollar_figure respondent made his determination by using a bank_deposits analysis supplemented by an analysis of specific items not deposited petitioners argue that respondent double counted western geco payments when calculating unreported gross_receipts from s8 glendive in because undeposited payments from western geco were already included in the s8 glendive daily reports petitioners also argue that respondent erroneously included undeposited western geco payments in gross_receipts from s8 glendive in because all western geco income was deposited into the s8 glendive account and reported on petitioners’ return petitioners’ position is not supported by the record petitioners stipulated that they received dollar_figure from western geco in respondent determined that petitioners deposited only dollar_figure of western geco payments into their s8 glendive account the record indicates that this determination is reasonable none of the evidence presented at trial shows that any of the deposits determined by respondent to be taxable were duplications or somehow tax exempt the undeposited western geco income identified by respondent had in fact never been received by petitioners the unreported western geco income identified by respondent had in fact been reported or deposited or the undeposited western geco income identified by respondent was somehow tax exempt as a result petitioners have failed to show that respondent’s findings are erroneous and we sustain respondent’s determination c schedule e income respondent determined that petitioners failed to report budget inn schedule e income of dollar_figure respondent made his determination by conducting a bank_deposits analysis and disallowing dollar_figure of business_expenses that petitioners conceded were unsubstantiated nothing in the record indicates that respondent’s method of calculating the unreported schedule e income from budget inn was erroneous or unreasonable the bank_deposits method is an acceptable method of income reconstruction 102_tc_632 96_tc_858 affd 959_f2d_16 2d cir petitioners have failed to show that respondent’s method is unreasonable and thus respondent’s determination is sustained iv expenses respondent determined that petitioners overstated their s8 dickinson schedule c business_expenses on their and returns by dollar_figure dollar_figure and dollar_figure respectively and their s8 glendive expenses by dollar_figure dollar_figure and dollar_figure respectively petitioners maintain that they overstated their s8 dickinson schedule c business_expenses on their and returns by dollar_figure dollar_figure and dollar_figure respectively and their s8 glendive business_expenses by dollar_figure dollar_figure and dollar_figure respectively we sustain respondent’s determination deductions are a matter of legislative grace and the taxpayer must prove he is entitled to the deductions claimed rule a 292_us_435 sec_162 allows a taxpayer to deduct all ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business however petitioners have failed to produce any evidence showing that they are entitled to a deduction for schedule c business_expenses greater than the amounts allowed by respondent if a factual basis exists to do so the court may in another context approximate an allowable expense bearing heavily against the taxpayer who failed to maintain adequate_records 39_f2d_540 2d cir sec_1 5t a temporary income_tax regs fed reg date however in order for the court to estimate the amount of an expense the court must have some basis upon which an estimate may be made 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir the record provides no satisfactory basis for estimating petitioners’ business_expenses although petitioners’ accountant recalculated petitioners’ tax_liabilities petitioners did not produce at trial all of the source documents necessary to ascertain the accuracy of their determinations at trial additionally petitioners’ accountant testified that he did not require petitioners to substantiate the payment and purpose of each claimed expense accordingly respondent’s determination regarding petitioners’ business_expenses shall be sustained v self-employed health insurance deductions petitioners failed to offer any evidence that they are entitled to a deduction for self-employed health insurance greater than the amounts already allowed by respondent accordingly respondent’s determination is sustained vi fraud_penalty under sec_6663 if the commissioner shows that any portion of an underpayment is due to fraud the entire underpayment will be treated as attributable to fraud for purposes of the penalty under sec_6663 except any portion of the underpayment that the taxpayer establishes by a preponderance_of_the_evidence is not attributable to fraud see sec_6663 knauss v commissioner t c memo as stated above respondent has shown that petitioners committed fraud in filing their and returns petitioners have not shown that any portion of the deficiencies should not be subject_to fraud penalties therefore with the exception of the overstatements of s8 motel expenses that respondent determined relate to negligence the deficiencies for the years at issue are subject_to fraud penalties vii accuracy-related_penalty under sec_6662 respondent determined that petitioners are liable for accuracy-related_penalties under sec_6662 for underpayments related to the overstatement of s8 motel expenses by dollar_figure dollar_figure and dollar_figure for the years at issue respectively the penalty applies to any underpayment_of_tax required to be shown on a return that is attributable to negligence or disregard of rules or regulations under sec_6662 negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 however sec_6664 provides that a penalty under sec_6662 will not be imposed on any portion of an underpayment if the taxpayer shows reasonable_cause for such portion of the underpayment and that the taxpayer acted in good_faith with respect to such portion reliance on the advice of a professional such as a certified_public_accountant may constitute a showing of reasonable_cause if under all the facts and circumstances such reliance is reasonable and the taxpayer acted in good_faith 170_f3d_1217 9th cir revg tcmemo_1997_29 802_f2d_365 9th cir affg in part and revg in part tcmemo_1984_264 sec_1_6664-4 c income_tax regs to prove reasonable_cause based on the receipt of professional advice a taxpayer must show that he reasonably relied in good_faith upon a qualified adviser after full disclosure of all necessary and relevant facts 857_f2d_1383 9th cir affg dister v commissioner tcmemo_1987_217 sec_1_6664-4 income_tax regs the burden_of_proof rests with petitioners see rule a applying these principles to the case before us we conclude that petitioners have failed to prove that respondent’s determination is incorrect petitioners are unable to substantiate the schedule c expenses underlying the accuracy- related penalty despite relying on mr robinson to file their returns petitioners are also unable to show reasonable_cause for their errors based on the receipt of advice from a tax professional although petitioners relied on their accountant mr robinson to prepare their returns petitioners have conceded that they provided mr robinson with incomplete and false information regarding their expenses petitioners having failed to show reasonable_cause substantial_authority or any other basis for reducing the 2as this case deals with examinations commencing before date sec_7491 does not apply to place the burden of production on respondent however even if sec_7491 did apply respondent has clearly met his burden by demonstrating that petitioners overstated their schedule c expenses for each of the years at issue underpayments are liable for the sec_6662 penalties for the years at issue as determined by respondent in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
